EXHIBIT 21.1 SUBSIDIARIES Cole Hersee Company – Delaware Terra Power LLC LFUS LLC Cole Hersee S. de R.L. de C.V. – Mexico Littelfuse, S.A. de C.V. – Mexico LF Consorcio S. De R.L. de C.V. – Mexico Startco Engineering ULC - Canada Starco Canada LP Littelfuse da Amazonia, Ltda. – Brazil Littelfuse Ireland Development Co., Ltd. – Ireland Littelfuse Ireland Holding Ltd. – Ireland Littelfuse Ireland Limited – Ireland Littelfuse Holding Ltd. - Ireland Accel AB – Sweden Accel UAB – Lithuania Selco A/S - Denmark Littelfuse, B.V. – Netherlands Littelfuse Holding, B.V. – Netherlands Littelfuse Nethrlands CV Littelfuse Holding II BV Littelfuse Holding III BV Littelfuse Holding IV BV Littelfuse U.K. Ltd. – United Kingdom Littelfuse GmbH – Germany Littelfuse Holding GmbH – Germany LF Europe GmbH – Germany H.I. Verwaltungs GmbH – Germany Littelfuse Concord Semiconductor, Inc. – Taiwan Concord Semiconductor (Wuxi) Company – China Dongguan Littelfuse Electronics Co., Ltd. – China Suzhou Littelfuse OVS Ltd. – China Littelfuse Far East Pte. Ltd. – Singapore Littelfuse HK Limited – Hong Kong Littelfuse KK – Japan Littelfuse Phils, Inc. – Philippines Littelfuse Triad, Inc. – Korea
